Citation Nr: 1034523	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for degenerative disc disease 
(DDD) of the thoracolumbar spine with arthritic changes, claimed 
as a lower back injury and low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1963 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that service connection for a low back 
disability is warranted.  Specifically, he has reported that he 
first experienced low back pain during service, when he was 
required to lift many rounds of Howitzer ammunition.  The Veteran 
has also reported that he experienced further back pain during 
service as a radioman, when he was required to carry a large pack 
on his back.  Finally, the Veteran has reported that he has 
experienced a continuity of symptomatology since 1964, even 
though he has not sought continuous treatment for his pain during 
this time.  

The Veteran's service medical records show that, in January 1964, 
he sought treatment for back pain.  Specifically, he reported 
having pain in his left lumbosacral area after lifting in the 
field; the doctor assessed him as having a muscle strain.  
Subsequently, in May 1964, the Veteran sought further treatment 
for his back pain.  At that time, the doctor noted that the 
Veteran did not report having a specific injury to his back, but 
indicated that his pain could be due to the January 1964 muscle 
strain.  The doctor again diagnosed the Veteran with a muscle 
strain and sent him home; however, he returned the following 
morning for further treatment.  Following May 1964, however, 
there is no evidence that the Veteran sought further treatment 
for low back pain during the remainder of his time in service.  
Additionally, the Veteran was noted to have a normal spine at his 
January 1968 separation examination. 

Post-service, in February 1999, the Veteran underwent x-rays of 
his lumbar spine under the care of Dr. Kimball B. Taylor.  The x-
ray results revealed that the Veteran had degenerative changes of 
the lumbar spine, with mild disc space narrowing from L3 to L4, 
L4 to L5, and L5 to S1 with associated osteophyte formation.  Dr. 
Taylor noted that the Veteran also had osteophytes in the lower 
thoracic spine and from L2 to L3, but that there was no evidence 
of spondylosis.  

VA treatment records dated from January 2007 to September 2007 
reveal several complaints of low back pain.  Specifically, during 
low back treatment in March 2007, the Veteran reported that he 
had initially injured his back during service when carrying 
rounds for 155-mm Howitzers that weighed about 80 pounds.  At 
that time, the doctor assessed the Veteran with low back pain and 
prescribed him pain killers.  Subsequently, in June 2007, the 
Veteran sought urgent care treatment for his low back pain, 
reporting a 30 year history of such pain and again indicating 
that he first injured his back in service in 1964 while 
frequently lifting 80 pound ammunition rounds.  The Veteran also 
reported that he had seen a private physician approximately five 
years earlier who took x-rays of his lumbar spine and diagnosed 
him with arthritis.  The doctor diagnosed the Veteran with lumbar 
pain, noting that there was no evidence of nerve compression.  
The Veteran returned for follow-up treatment in July 2007, again 
reporting a 30 year history of pain, with pain worsening over the 
past three to four years.  After conducting a physical 
examination, the doctor diagnosed the Veteran with sacroiliac 
joint dysfunction and DDD of the lumbar spine.  X-rays taken at 
that time revealed sacroiliac joint sclerosis, mild generalized 
displaced disc narrowing from L2 to L5, and mild osteophyte 
formation.  

Finally, in December 2007, the Veteran was afforded a VA 
examination of his spine.  At the outset of the examination 
report, the examiner indicated that he had reviewed the Veteran's 
claims file, noting that he had been treated for low back pain in 
January 1964 and May 1964, but that the remainder of his service 
treatment records were silent for low back treatment.  The 
examiner also noted the Veteran's report that he began 
experiencing back pain during boot camp, after working with 
artillery, and specifically, after lifting and carrying 155-mm 
Howitzer shells that weighed about 80 pounds.  The examiner also 
noted the Veteran's report that he had experienced additional low 
back pain when working as a radioman later in service, the duties 
of which required him to carry a heavy pack on his back.  

The examiner went on to note the Veteran's report that he had 
received periodic private treatment for his low back 
approximately every two to three years following separation from 
service, including being given muscle relaxers for his pain, but 
went on to state that there were no records of such treatment in 
the claims file with which to establish a chronicity of 
treatment.  The examiner also noted that the Veteran underwent 
spine x-rays in 1999 that revealed degenerative changes, but 
stated that there was no explanation of record for why such x-
rays had been taken.  

After discussing the results of the Veteran's physical 
examination and his pertinent history, the examiner diagnosed the 
Veteran with mild DDD with arthritic changes, including 
osteophyte formation from T12 to L5, as well as sacroiliac joint 
sclerosis.  The examiner then went on to provide the opinion 
that, insofar as there were no further documented episodes of 
back pain during service, the Veteran's current back disorder was 
less likely than not associated with his in-service back strain.  
Moreover, the examiner reported that, insofar as the Veteran had 
worked in fairly labor intensive positions during his lifetime, 
it was more likely than not that these positions had caused his 
continuing back pain.  In this regard, the examiner stated that 
while the Veteran gave a subjective history of chronic pain 
dating from approximately 1963 or 1964, there were no medical 
records to substantiate these reports.  Moreover, the examiner 
stated that it would be difficult to say whether the Veteran 
indeed continued to have back pain during service as he was in 
service for four years following his 1964 treatment, but failed 
to seek any further treatment for his back.  Finally, the 
examiner pointed out that there was a considerable gap in the 
Veteran's medical documentation (i.e., from separation from 
service to 1999), and as such, it was difficult to substantiate 
his reported chronicity of pain following military service.

The Board acknowledges that, in December 2007, the Veteran was 
afforded a VA spine examination, and that the examiner provided 
the opinion that the Veteran's current back disorder was less 
likely than not associated with his in-service back strain.  
Significantly, however, the examiner appears to have based his 
opinion solely on the fact that the Veteran's service treatment 
records failed to reveal evidence of treatment for the last four 
years of his time in service, and the fact that there is a lack 
of medical evidence of a continuity of treatment for a low back 
disability since service.  While the examiner noted the Veteran's 
reports of continuity of symptomatology since his in-service 
injury and treatment, he then relied on the lack of evidence of a 
continuity of treatment to provide the opinion that the Veteran 
had not experienced a continuity of pain/symptomatology since 
service.  Accordingly, because the examiner's opinion was based 
on a lack of evidence of a continuity of treatment for the low 
back since the 1964 injury, the Board finds that the examination 
report is not adequate for rating purposes, and this matter must 
be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
relied on service medical records to provide a negative opinion); 
see also Savage v. Gober 10 Vet.App. 488, 496 (1997) (citing 
Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)) (VA regulations 
require a continuity of symptomatology, not a continuity of 
treatment); see also 38 C.F.R. § 4.2 (2009) (stating that if the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes); see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an 
examination, even if not required to do so, an adequate one must 
be produced).  Moreover, insofar as the December 2007 VA 
examiner appears to be assessing the Veteran's credibility in 
rendering his opinion, the Board points out that credibility is 
an adjudicative, not a medical determination.  See Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence). 

As this case is being remanded for the foregoing reason, any 
pertinent private and VA treatment records should also be 
obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this regard, the Board observes that the Veteran 
receives regular VA treatment for his low back pain, and records 
of his VA care, dated since July 2007, have not been associated 
with the claims folder.  Additionally, the Board notes that 
records from the Veteran's private treatment every two to three 
years since his separation from service have not yet been 
associated with the claims file.  These records should be 
obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his low back pain since 1968.  In 
this regard, the Board notes that it is 
particularly interested in the Veteran's 
reported treatment every two to three 
years following separation from service.  
After obtaining any required 
authorizations, the RO/AMC should make 
arrangements to obtain the Veteran's 
complete private treatment records.  
 
2.  Obtain a complete copy of any recent 
treatment records regarding the Veteran's 
low back disability from the Salt Lake City, 
Utah, VA Medical Center, dated since July 
2007.

3.  After the foregoing has been 
completed, schedule the Veteran for a VA 
spine examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests, including x-rays, should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any thoracolumbar 
spine disorder(s) found to be present, 
i.e., DDD of the lumbosacral spine, 
osteophyte formation from T12 to L5, 
sacroiliac joint sclerosis, and/or mild 
generalized displaced narrowing from L2 to 
S1, etc.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
thoracolumbar spine disability had its 
onset during active service or is related 
to any in-service disease, event, or 
injury, including his in-service treatment 
for low back pain/muscle strain in 1964.  
In doing so, the examiner should 
specifically acknowledge the lay evidence 
of record regarding a continuity of 
symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
report does not include adequate responses 
to the specific opinions requested, the 
report must be returned for corrective 
action.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the benefit sought on 
appeal is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


